Calhoon, J.,
delivered the opinion of the court.
By Acts 1900, p. 141, ch. 104, sec. 3, it is provided: “That every owner, lessee, sublessee of occupant of any building or *398part of building, in which unlawful retailing is being carried on, or liquors unlawfully kept, shall be guilty of a misdemeanor if he shall connive in manner, directly or indirectly, therein, or shall fail to give information to some conservator of the peace of such violations of law when he knows of the same, or of circumstances indicating the same. Proof of an unlawful sale or unlawful keeping of such liquors in such building shall constitute presumptive evidence of a violation of this section by any owner, lessee or sublessee, who has not given the information herein required.” The indictment is against appellant under that section, and charges that he “was then and there the occupant of a certain one-story frame building situated on lot 5, block 160, of the Hamper and Whinnery survey of the city of Hattiesburg, Mississippi, same being owned by Mrs. Nellie P. Shehan,” etc., setting forth the charge. The proof is predicated of another house on the same lot, not owned by Mrs. Nellie P. Shehan, but owned by a totally different person.

Deciding nothing else, this case on familiar principles must he reversed and remanded.